At a former day of this term of court this case was reversed and remanded. However, in the opinion it was held that the Act of the Thirty-first Legislature making it a penal offense to engage in and pursue the business of unlawfully selling intoxicating liquors in local option territory, even though the particular territory had adopted local option before the passage of said law, was constitutional and would operate in any local option territory without reference to the time the local option may have been adopted. In the original opinion we held that the indictment was valid. Motion was *Page 383 
made to quash the indictment in the court below because it failed to allege and give the names of the parties to whom the sales were made. Appellant has filed a motion for rehearing contending that this court was in error in holding said Act effective in territory that had already adopted local option; and also that the court was in error in holding the bill of indictment to be valid. We adhere to our former holding that the Act is valid and will operate in all local option territory without reference to the time when local option was adopted. We, however, hold that we were in error in holding that the bill of indictment was valid. In order to be a valid bill of indictment, the pleader must not only charge the offender with pursuing and engaging in the business, but must allege to whom, at least, two sales were made within the specified time. In the case of Mizell v. State, this day decided we approved a form of indictment upon which the conviction was had in that case and commend it to the use of the prosecuting officers of the State.
The motion will therefore in part be overruled and will be granted on that ground alleging that the indictment was defective and the case will therefore be reversed and dismissed.
Reversed and dismissed.